 
Exhibit 10.44


BRIDGE SECURITY AGREEMENT


THIS BRIDGE SECURITY AGREEMENT (“Agreement”) is made as of the 15th day of
October, 2012  by ARTISANAL CHEESE, LLC, a New York limited liability company
with an address at 483 Tenth Avenue, 2nd Floor, New York, New York  10018
(“Borrower”), in favor of each of several lenders signatory hereto (each a
“Lender” and, collectively, the “Lenders”).


W I T N E S S E T H :


               This Agreement is made pursuant to the promissory note of even
date herewith executed by Borrower in favor of the Lenders (the “Promissory
Note”) pursuant to which Borrower agrees to repay the Lenders that amount which
each Lender has loaned respectively to Borrower thereunder including all
principle and interest owed by Borrower through the date of the repayment
thereof.


               Borrower and each Lender hereby agrees as follows:


WHEREAS, Borrower is indebted to the Lenders for certain payments under the
Promissory Note; and


WHEREAS, it is a condition of the Promissory Note that Borrower execute and
deliver this Agreement to each Lender to secure Borrower’s obligations
thereunder.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.           As used in this Agreement, the term “Lender Collateral” means all
credit card cash receipts pertaining to e-commerce and on-line transactions only
and all substitutions and replacements therefore, and all proceeds and products
thereof, which from the date of this agreement are deposited into Borrower's
account(s) at TD Bank, specifically account no(s). _______________________ (the
“TD Bank Collateralized Account”).
 
2.           As used in this Agreement, the term “Liability” or “Liabilities”
means all present and future obligations of Borrower to the Lenders, whether
direct or indirect, joint or several, otherwise secured or unsecured, primary or
secondary, absolute or contingent, which are due or that may become due under
the Promissory Note or the Bridge Loan Agreement(s).
 
3.           To secure the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Liabilities, the Borrower hereby assigns, conveys, mortgages, pledges, transfers
and grants to the Lenders a first priority security interest in and to all of
the Lender Collateral subject to the limitation set forth in Paragraph 4 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           The Borrower represents that the Lender Collateral and its books
and records relating to the Lender Collateral are located at the address of
Borrower set forth above.  The Borrower covenants and agrees that it will
promptly notify the Lenders in writing of any change of such location.
 
The Borrower represents, warrants and covenants that: (a) subject to the prior
security interest in only accounts receivable, inventory and packaging held by
KeHE Distributors ("KeHE") and the prior security interest in the Lender
Collateral held by Frederick G. Perkins, III, Declaration of Trust dated 1995
and amended 2007 ("the Perkins Trust"), as previously disclosed to Lenders,
Borrower has the right to grant the security interest created by this Agreement
in the cash receipts held in the TD Bank Collateralized Account derived from
credit card transactions pertaining to e-commerce and online transactions only;
(b) except for two financing statements relating to the security interests held
by the Perkins Trust and KeHE, no other financing statements, or other
instruments of similar effect, covering all or any part of the Lender Collateral
are on file in any recording office; (c) it will not open any other bank
account(s) for the purpose of accepting credit card deposits nor will it cause
such receipts to be deposited in any other account without the prior written
consent of Lender(s); (d) it is a corporation, duly organized, validly existing
and in good standing in the place of its incorporation, and the execution and
delivery of this Bridge Security Agreement, the Promissory Note and Bridge Loan
Agreement(s) have been duly authorized by all necessary corporate action; (e) it
is and will continue to be eligible to do business and is otherwise in good
standing in all jurisdictions where it owns property or transacts business,
except to the extent that the failure to be eligible or in good standing could
not, in the aggregate, reasonably be expected to have a material adverse effect;
(f) it is and will continue to be in compliance with all applicable laws,
statutes, rules and regulations, including without limitation, those concerning
the environment, employee pension and benefit plans and the payment of taxes,
assessments and other governmental charges, except to the extent that the
failure to comply could not, in the aggregate, reasonably be expected to have a
material adverse effect; and (g) neither this Agreement nor any other document
delivered by the Borrower to the Lenders contain any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made as of the date made or deemed made.
 
5.           The Borrower covenants and agrees that, subject to the limitation
set forth in Paragraph 4 hereof, until its obligations under the Promissory Note
and Bridge Loan Agreement(s) have been paid or fulfilled in full: (a) it will
defend the Lender Collateral against the claims and demands of all persons; (b)
it will not sell, lease, encumber, remove, conceal, grant or permit any security
interest in the Lender Collateral, nor part with possession of any thereof, nor
permit the same to be used in violation of any law or ordinance; (c) it will
permit the Lenders, with or without notice, to inspect the books and records of
Borrower with respect to the Lender Collateral and to make extracts thereof; (d)
it will join with the Lenders in doing whatever may be necessary under
applicable law to perfect the Lenders' security interest; (e) the Lenders may at
any time and from time to time to file in any Uniform Commercial Code
jurisdiction any initial financing statements, continuations and amendments
thereto with respect to the Lender Collateral and the Liabilities.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           The following shall be an Event of Default under this Agreement:
(a) a breach by Borrower of any term, covenant, obligation or warranty arising
under this Agreement; (b) any statement made in or pursuant to this Agreement,
the Bridge Loan Agreement(s) or the Promissory Note shall prove to be untrue in
any material respect, and such untruth is not attributable to the Lenders; or
(c) any default shall occur under the Bridge Loan Agreement(s) or the Promissory
Note.
 
Upon the occurrence of any Event of Default which Event cannot be cured within
fifteen (15) calendar days, all Liabilities of the Borrower shall immediately be
due and payable and the Lenders may: (a) upon proper notice proceed to take
possession of all or any part of the Lender Collateral; (b) assign, transfer and
deliver at any time any portion of the Lender Collateral; (c) upon proper
notice, elect to retain the Lender Collateral in partial satisfaction of
Liabilities; (d) set off against any money due from the respective Lender, if
any; and (e) pursue any remedy available to it by law or equity, including
without limitation, all rights and remedies granted to a secured party under the
Uniform Commercial Code in effect in the State of New York and/or under any
other agreement between the Borrower and the Lenders unless otherwise stated
therein.  The Borrower agrees that upon receipt of notice from the Lenders
demanding possession of the Lender Collateral, the Borrower will do everything
necessary to assemble the Lender Collateral and make it available to the Lenders
at a location designated by the Lenders within ten (10) days of the date of the
Lenders’ request.  Any sale of the Lender Collateral may be public or
private.  Any sale or other disposition of the Lender Collateral may, at the
option of the Lenders, be for cash, for credit, for future delivery, in bulk or
in parcels and with or without having the Lender Collateral present at the sale
or disposition.  The Lenders may be the purchaser at any public sale.  In the
event of a sale or other disposition of the Lender Collateral, the Lenders shall
apply all proceeds first to all costs and expenses of disposition, including
reasonable attorneys' fees, and then to the Liabilities.  Any required
notification of a sale or other disposition of the Lender Collateral or of any
action by the Lenders will be sufficient and reasonable if given personally or
received from overnight courier service not less than Ten (10) days prior to the
day on which the action is to be taken.
 
If the Lender Collateral is or includes equipment the Borrower shall (a) keep
accurate books and records with respect to the Lender Collateral, including
without limitation, maintenance records and current stock, cost and sales
records accurately itemizing the types and quantities, and (b) upon request,
deliver to the Lenders all evidence of ownership including certificates of title
with the Lenders' interest appropriately noted on the certificate.
 
7.           The Lenders shall not be deemed to waive, by any act, delay,
omission or otherwise, any of their rights or remedies hereunder unless such
waiver is in writing and signed by the Lenders and then only to the extent
specifically set forth therein.  A waiver in one event shall not be continuing
or a bar to or waiver of such right or remedy on a subsequent event.  Any rights
and remedies provided for in this Agreement may be exercised singly or
concurrently.
 
8.           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
 
9.           The Borrower waives presentment for payment, demand, notice of
nonpayment, notice of protest, and protest of all commercial paper at any time
held by the Lenders on which the Borrower is in any way liable.  The Borrower
consents to any and all extensions of time, renewals, waivers, or modifications
that may be granted by the Lenders with respect to the payment or other
provisions of any such commercial paper, and to the release of any Lender
Collateral, with or without substitution, and to the release of any party
against which the Borrower has a right of recourse.  The liability of the
Borrower shall not be affected by the loss, theft, or seizure of the Lender
Collateral.
 
 
3

--------------------------------------------------------------------------------

 
 
10.          This Agreement shall be governed by and construed under the laws of
the State of New York without regard to conflict of laws principles.  Borrower
and Lender irrevocably agree that any suit regarding this Note shall be brought
in the state or federal courts located in New York, New York and Borrower and
Lender each submit to such jurisdiction.
 
11.          BORROWER AND LENDERS ACKNOWLEDGE AND AGREE THAT (i) ANY SUIT,
ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED BY
LENDERS OR BORROWER OR ANY SUCCESSOR OR ASSIGN OF LENDERS OR BORROWER, ON OR
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR THE DEALINGS OF THE
PARTIES WITH RESPECT HERETO, OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT
BY A JURY AND EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY; (ii) THIS SECTION IS
A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND LENDERS WOULD NOT EXTEND
CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF
THIS AGREEMENT.
 
12.          This Agreement may be executed in two or more counterparts, each of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
undersigned as of the date and year first above written.
 
 
4

--------------------------------------------------------------------------------

 



 
BORROWER:
         
ARTISANAL CHEESE, LLC
             
 
By: /ss/ Daniel W. Dowe__________________     Name: Daniel W. Dowe     Title:
President                 LENDER:                 By:
_____________________________________     Name:  

 
5